Case: 13-10155      Document: 00512433157         Page: 1    Date Filed: 11/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-10155                                FILED
                                  Summary Calendar                       November 7, 2013
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALI UGAS MOHAMUD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CR-162


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Following his guilty plea conviction for food stamp fraud, wire fraud, and
operating an illegal money transmitting business, Ali Ugas Mohamud received
concurrent sentences of 57 months in prison, to be followed by a three-year
term of supervised release. In calculating the sentence, the district court
concluded that Mohamud was not entitled to a reduction for acceptance of
responsibility because he had failed to provide complete and accurate financial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10155    Document: 00512433157     Page: 2   Date Filed: 11/07/2013


                                 No. 13-10155

information to the probation officer. On appeal, Mohamud argues that he was
entitled to an acceptance-of-responsibility reduction, given his guilty plea and
his admission to the conduct underlying his offense and in light of his
explanations for the omissions. The district court did not, and was not required
to, accept Mohamud’s explanation for failing to provide full and accurate
financial information. Mohamud has not established that the denial of the
reduction was “without foundation.” United States v. Juarez-Duarte, 513 F.3d
204, 211 (5th Cir. 2008). Consequently, the judgment of the district court is
AFFIRMED.




                                       2